DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5, drawn to a method for repairing a bone defect of a patient comprising: providing a ceramic scaffold configured for filling the bone defect; loading the scaffold with growth factor transduced cells incorporating a gene that encodes a growth factor essential for bone formation; placing the ceramic scaffold with the growth factor transduced cells in or across the bone defect; and stabilizing the ceramic scaffold with the growth factor transduced cells in the patient until the bone defect is healed.
Group II, claims 6-12, drawn to an assembly for repairing a bone defect comprising a ceramic scaffold configured for spanning the bone defect; and a culture of live growth factor transduced cells incorporating a gene that encodes a growth factor essential for bone formation loaded onto the ceramic scaffold.
Group III, claims 13-20, drawn to a method for repairing a bone defect of a patient comprising characterizing a bone defect; providing a 3D model of a scaffold for bridging the bone defect; providing a ceramic scaffold comprising calcium and phosphate based on the 3D model; and loading the ceramic scaffold with live growth factor transduced cells incorporating a gene that encodes a growth factor essential for bone formation.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a ceramic scaffold (e.g., a calcium phosphate materialand a growth factor transduced cells incorporating a gene that encodes a growth factor (e.g. mesenchymal cells or bone marrow cells) for the repair of a bone defect, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Byrne et al. (US 2014/0178346 A1, Jun. 26, 2014).
The special technical feature is a ceramic scaffold (e.g., a calcium phosphate material) and a growth factor transduced cells incorporating a gene that encodes a growth factor (e.g. mesenchymal cells or bone marrow cells) for the repair of a bone defect.  However, such a scaffold is well known from the prior art: Byrne et al. disclose scaffolds for repairing a bone defect (para [0016]: "...treating a bone disorder or disease in a subject... by administering to the subject an effective amount of the disclosed cell compositions..."), comprising: a ceramic scaffold configured for implantation to the bone (para [0013]: "Cell compositions... which contain a population of... fibroblasts... in combination with a tissue engineering matrix, scaffold... can be a... ceramic..."; para [0014]: "...cells [are] transplanted into a subject..."); and a culture of live growth factor transduced cells incorporating a gene that encodes a growth factor essential for bone formation loaded onto the ceramic scaffold (para [0013]: ”...the population of fibroblasts is genetically engineered to secrete a therapeutic protein in an amount effective to induce tissue growth or tissue repair... the therapeutic protein can be a bone morphogenic protein when the tissue to be treated is bone tissue...preferred bone morphogenic protein is BMP-2", para [0014]: "...human dermal fibroblasts permanently transduced with lentiviruses to express BMP-2..."; para [0139]: "Once the ceramic support has been formed, the cells can be seeded into the support... the cell composition can be maintained in cell culture until a suitable amount of cell attachment to the support occurs"). 
Thus, said scaffold is known and cannot serve as a special technical feature, and therefore cannot serve as a single general inventive concept linking the different inventions of the present application.  
Consequently, the application lacks unity of invention and the claims are not so linked by a special technical feature within the meaning of PCT Rule 13.2 so as to form a single inventive concept.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617